Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN 108873930), herein after referred to as Chen.
Regarding Claim 1, Chen teaches:
determining operating parameters of a moving platform according to field-of-view images containing the moving platform collected at any two different moments and flight parameters of the drone; ([0111] “In step 300, the UAV collects the relative position information between itself and the mobile platform in real time, and flies to a position directly above the mobile platform from the first height interval of the mobile platform based on the collected relative position information.” [0112] “Before the drone is ready to start the landing process, it must first determine the relative distance information and relative direction information between itself and the mobile platform, so as to know in which direction and how much distance it needs to move if it wants to land on the mobile platform.” [0138] “As a specific implementation of the above technical solution, when the image recognition unit recognizes the position of the mobile platform in each collected image, it also recognizes the inclination and pitch of the mobile platform.”)
calculating a time-varying tracking position of the moving platform based on the operating parameters; ([0142] “The image comparison module includes a position comparison unit, and the UAV obtains the current relative position change through the position comparison unit. Specifically, if the drone collects an image p1 at time t1 and an image p2 at time t2, the drone will compare the image p1 with the image p2 to determine the mobile platform and the drone. Whether there is a change in the relative position between the two, if there is a change, the relative position change is determined according to the position of the mobile platform in the image and the height of the mobile platform from the mobile platform.”)
controlling the drone to track the moving platform according to the time-varying tracking position of the moving platform; ([0130] “After the UAV knows the relative position information between itself and the mobile platform, it can know the relative position information at a certain time according to the relative position information. In which direction and how much distance it needs to fly to the first height interval of the mobile platform directly above the mobile platform, the drone can start to move closer to the position of the mobile platform for subsequent landing.”)
and controlling the drone to perform a landing operation according to a relative position of the moving platform and the drone during tracking. ([0130] “In step 400, the drone judges in real time whether the landing conditions are met, and performs a landing action when the landing conditions are met, until it lands on the mobile platform.”)
Regarding Claim 2, Chen teaches:
wherein the operating parameters include: a moving speed of the moving platform and an actual position of the moving platform at a moment. ([0127] “At this time, the drone knows its real-time location information and the real-time location information of the mobile platform.” [0138] “As a specific implementation of the above technical solution, when the image recognition unit recognizes the position of the mobile platform in each collected image, it also recognizes the inclination and pitch of the mobile platform.”)
Regarding Claim 3, Chen teaches:
wherein the flight parameters include: one or more of a positioned position, a flight speed, a flight direction, a flight attitude and a flight height. ([0113] “For example, the first height interval can be [2m, 3m] , the first height interval of UAVs of different magnitudes is also different. The larger the UAV, the larger the first height interval will be.”)
Regarding Claim 4, Chen teaches:
obtaining a relative position of the moving platform and the drone by at least one of the following ways: providing a positioning mark on the moving platform, identifying a positioning mark in the field-of-view image at a moment, and detecting coordinates of a position of a center of the positioning mark in the image to determine the relative position of the moving platform and the drone at this moment; obtaining the relative position of the moving platform and the drone by comparing the tracking position of the moving platform and a positioned position recorded in the flight parameters of the drone at a same moment; or obtaining the relative position of the moving platform and the drone based on a field-of- view image containing the moving platform collected during tracking and the flight parameters of the drone. ([0113] “When the image acquisition unit collects the image of the mobile platform, it will collect the parking mark preset on the mobile platform into the image. The relative position change with the drone, the degree of inclination, etc.”)
Regarding Claim 9, Chen teaches:
when a relative position of the moving platform and the drone in a vertical direction does not satisfy a predefined landing condition, and a relative position of the moving platform and the drone in a horizontal direction satisfies a predefined landing condition, controlling the drone to reduce its flight height; ([0113] “It should be noted that the first height range is a numerical range that limits the height of the drone when the drone lands. If the drone is too much higher than the mobile platform, it will prolong the time-consuming of the landing process, increase instability factors and waste. time, and if the drone is too little higher than the mobile platform, it is prone to safety accidents such as collisions. Therefore, a first height interval is set to balance landing safety and landing time.”)
when neither a relative position of the moving platform and the drone in a vertical direction nor a relative position of the moving platform and the drone in a horizontal direction satisfies a predefined landing condition, controlling the drone to maintain its flight height unchanged and continuing to track the moving platform; ([0132] “Determine whether the landing conditions are met between itself and the mobile platform, and when the landing conditions are met, perform a vertical descent until landing on the mobile platform; if the mobile platform is in a driving state, the drone will maintain its own moving speed and When the moving direction is the same as the moving speed and moving direction of the mobile platform, at the same time, the landing judgment module judges whether the landing conditions are met between itself and the mobile platform in real time”)
when both a relative position of the moving platform and the drone in a vertical direction and a relative position of the moving platform and the drone in a horizontal direction satisfy a predefined landing condition, controlling the drone to turn off a motor and complete the landing operation; ([0144] “Since the UAV is in the process of descending, the relative position change between the mobile platform and UAV is inevitable, but as long as the relative position change does not exceed the set range, it is within the acceptable error range, and the UAV can continue to descend It is not affected. At this time, even if the relative position changes, the drone can still land in the predetermined landing area.”)
and when a relative position of the moving platform and the drone in a vertical direction satisfies a predefined landing condition, and a relative position of the moving platform and the drone in a horizontal direction does not satisfy a predefined landing condition, controlling the drone to raise its flight height to a preset height and restarting an autonomous landing process. ([0144] “However, when the relative position change exceeds the set range, for example, the mobile platform brakes suddenly, when the UAV's image comparison module finds that the mobile platform is behind the UAV, the UAV has already flown to the front of the mobile platform. The drone could no longer land, so the landing process was aborted.  [0145] As a specific implementation of the above technical solution, when the drone does not meet the landing conditions during the execution of the landing action, the drone suspends the landing action, and re-flies to the first height above the mobile platform from the mobile platform”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen (CN 108459618), herein after referred to as 9618.
Regarding Claim 5, Chen teaches the method of Claim 1, and further teaches:
wherein the any two different moments are a first moment and a second moment, and the first moment is earlier than the second moment; ([0142] “Specifically, if the drone collects an image p1 at time t1 and an image p2 at time t2, the drone will compare the image p1 with the image p2 to determine the mobile platform and the drone.”)
and determining operating parameters of a moving platform according to field-of-view images containing the moving platform collected at any two different moments and flight parameters of the drone comprises: ([0111] “"In step 300, the UAV collects the relative position information between itself and the mobile platform in real time, and flies to a position directly above the mobile platform from the first height interval of the mobile platform based on the collected relative position information.” [0112]  “Before the drone is ready to start the landing process, it must first determine the relative distance information
and relative direction information between itself and the mobile platform, so as to know in which direction and how much distance it needs to move if it wants to land on the mobile platform.” [0138] “As a specific implementation of the above technical solution, when the image recognition unit recognizes the position of the mobile platform in each collected image, it also recognizes the inclination and pitch of the mobile platform.")
calculating a first position of the moving platform relative to the drone at a first moment according to a first field-of-view image containing the moving platform collected at the first moment and a flight height recorded in first flight parameters of the drone at the first moment; ([0130] “After the UAV knows the relative position information between itself and the mobile platform, it can know the relative position information at a certain time according to the relative position information. In which direction and how much distance it needs to fly to the first height interval of the mobile platform directly above the mobile platform, the drone can start to move closer to the position of the mobile platform for subsequent landing.”)
calculating a second position of the moving platform relative to the drone at a second moment according to a second field-of-view image containing the moving platform collected at the ([0141] “In step 430, the UAV compares the position of the moving platform in the currently collected image with the previously collected image to obtain the current relative position change.”)
determining a speed of the moving platform relative to the drone according to the first position, the second position, and a time difference between the first moment and the second moment; ([0142] “Specifically, if the drone collects an image p1 at time t1 and an image p2 at time t2, the drone will compare the image p1 with the image p2 to determine the mobile platform and the drone. Whether there is a change in the relative position between the two, if there is a change, the relative position change is determined according to the position of the mobile platform in the image and the height of the mobile platform from the mobile platform.”)
Chen does not explicitly teach:
determining the moving speed of the moving platform according to the speed of the moving platform relative to the drone and a flight speed recorded in the second flight parameters;
and determining an actual position of the moving platform at the second moment according to the second position and a positioned position recorded in the second flight parameters.
In the same field of endeavor, 9618 teaches:
determining the moving speed of the moving platform according to the speed of the moving platform relative to the drone and a flight speed recorded in the second flight parameters; ([0055] “Step 3: The flight control module obtains the information of the current UAV flight mode, the vehicle mounted coordination module obtains the current motion information of the mobile platform, and the airborne coordination module processes the flight speed and angle information of the UAV.” [0056] “Step 4: After the embedded main control module passes the speed collaboration algorithm based on image recognition, it estimates the moving speed, acceleration and position information of the target mobile platform at the next moment, and estimates the optimal speed, acceleration and direction angle information of the UAV.”)
and determining an actual position of the moving platform at the second moment according to the second position and a positioned position recorded in the second flight parameters. ([0032] “Step 4: According to the predicted coordinates of the circle center of the positioning mark and the actual flight position coordinates of the current UAV, the corresponding actual horizontal position deviation (Δxi, Δyi) can be calculated;”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV and mobile platform positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to determine moving platform speed in relation to its speed relative to the measuring drone, and use the drone’s position to determine a second actual position of the moving platform in a second moment, as taught by 9618 to land autonomously on a moving platform [0005]. Motivation to combine Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
Regarding Claim 6, Modified Chen teaches the method of Claim 5, and Chen further teaches:
wherein the moving platform is provided with a positioning mark used when the drone collects images; ([0181] “As a specific implementation of the above technical solution, a parking mark is preset at the landing position of the drone on the mobile platform, and the image recognition unit identifies the position, inclination and pitch of the mobile platform according to the parking mark.”)
and calculating a first position of the moving platform relative to the drone at a first moment according to a first field-of-view image containing the moving platform collected at the first ([0130] “After the UAV knows the relative position information between itself and the mobile platform, it can know the relative position information at a certain time according to the relative position information. In which direction and how much distance it needs to fly to the first height interval of the mobile platform directly above the mobile platform, the drone can start to move closer to the position of the mobile platform for subsequent landing.”)
Chen does not explicitly teach:
identifying the positioning mark in the first field-of-view image to obtain coordinates of a position of a center point of the positioning mark in the first field-of-view image;
and calculating the first position according to the coordinates of the position and a flight height recorded in the first flight parameters.
In the same field of endeavor, 9618 teaches:
identifying the positioning mark in the first field-of-view image to obtain coordinates of a position of a center point of the positioning mark in the first field-of-view image; ([0058] “The relative position of the position coordinates of the center of the positioning mark of the embedded main control module in the image is processed to process the relative position deviation and angle deviation of the UAV and the positioning mark, so as to obtain the precise position information on the target mobile platform”)
and calculating the first position according to the coordinates of the position and a flight height recorded in the first flight parameters. ([0053] “and the image processing module performs image recognition on the obtained image, using Hough circle detection The method obtains the position coordinates of the center of the ring of the positioning mark in real time, and obtains the coordinates of the delivery destination position on the mobile platform.”)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 9618 and Canoy (US 20170045894), herein after referred to as Canoy.
Chen in view of 9618 teaches the method of Claim 6, and Chen further teaches:
obtaining a vertical distance between the moving platform and the drone according to the flight height; ([0130] “The UAV calculates the relative position information between itself and the mobile platform through the second computing unit. After the UAV knows the relative position information between itself and the mobile platform, it can know the relative position information at a certain time according to the relative position information. In which direction and how much distance it needs to fly to the first height interval of the mobile platform directly above the mobile platform, the drone can start to move closer to the position of the mobile platform for subsequent landing.”)
Chen does not explicitly teach:
wherein the coordinates of the position include an X-direction coordinate value a and a Y-direction coordinate value p on a horizontal plane;
calculating a preset conversion function with the vertical distance as an input parameter of the preset conversion function to obtain a conversion coefficient;
determining a first coordinate of the moving platform relative to the drone in an X direction of the horizontal plane according to the X-direction coordinate value a and the conversion coefficient; determining a second coordinate of the moving platform relative to the drone in a Y direction of the horizontal plane according to the Y-direction coordinate value p and the conversion coefficient;
and obtaining the first position according to the first coordinate, the second coordinate, and the vertical distance.
In the same field of endeavor, 9618 teaches:
wherein the coordinates of the position include an X-direction coordinate value a and a Y-direction coordinate value p on a horizontal plane; ([0069] “Step 4: According to the predicted coordinates of the circle center of the positioning mark and the actual flight position coordinates of the current UAV, the corresponding actual horizontal position deviation (Δxi, Δyi) can be calculated;”
determining a first coordinate of the moving platform relative to the drone in an X direction of the horizontal plane according to the X-direction coordinate value a and the conversion coefficient; determining a second coordinate of the moving platform relative to the drone in a Y direction of the horizontal plane according to the Y-direction coordinate value p and the conversion coefficient; ([0032] “Step 4: According to the predicted coordinates of the circle center of the positioning mark and the actual flight position coordinates of the current UAV, the corresponding actual horizontal position deviation (Δxi, Δyi) can be calculated; after adding the current UAV measured by the ranging module The flight height Hi is calculated, and the flight angle information θi that the UAV should have in order to catch up with the center of the positioning mark at the next moment is calculated.”
and obtaining the first position according to the first coordinate, the second coordinate, and the vertical distance. ([0055] “Step 3: The flight control module obtains the information of the current UAV flight mode, the vehicle mounted coordination module obtains the current motion information of the mobile platform, and the airborne coordination module processes the flight speed and angle information of the UAV.”  [0058] “The relative position of the position coordinates of the center of the positioning mark of the embedded main control module in the image is processed to process the relative position deviation and angle deviation of the UAV and the positioning mark,”)
 field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to use X-Y coordinate system in its movement and location system, as taught by 9618 to land autonomously on a moving platform [0005]. Motivation to combine Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
In the same field of endeavor, Canoy teaches:
calculating a preset conversion function with the vertical distance as an input parameter of the preset conversion function to obtain a conversion coefficient; ([0053] “The processor 230 may utilize various modules (e.g., software, circuitry, units, components, routines, etc.) to enable functionalities of the UAV 130a, such as an image-processing module 212 for executing vision algorithms, … and a coordinate transformation module 219 to transform coordinates derived from sensor data (e.g., coordinates or positions based on analysis of camera imagery) into other coordinates (e.g., UAV body coordinates, global coordinates).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV navigation field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to transform measured coordinated for processing as taught by Canoy to assist in landing an autonomous UAV [0003]. Motivation to combine Chen with Canoy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 9618 and E. Olson, "AprilTag: A robust and flexible visual fiducial system," 2011 IEEE International Conference on Robotics and Automation, 2011, pp. 3400-3407, doi: 10.1109/ICRA.2011.5979561, herein after referred to as Olson.
Chen teaches the method of Claim 1, and further teaches:
wherein the moving platform is provided with a positioning mark used when the drone collects images; ([0140] “When the image acquisition unit collects the image of the mobile platform, it will collect the parking mark preset on the mobile platform into the image.”)
  and the method further comprises: acquiring third flight parameters of the drone during tracking; obtaining a relative position of the moving platform and the drone in a vertical direction according to a flight height recorded in the third flight parameters; ([0146] “After the control module receives the landing retry signal sent by the landing judgment module, it controls the drone to suspend the landing action, and controls the drone to re-fly to the distance directly above the mobile platform according to the information collected by the information collection module. The position of the altitude interval, so that the landing judgment module can judge again whether the drone meets the landing conditions.”  [0147] “It should be noted that the information collection module will always collect the relative position information between the UAV and the mobile platform until the UAV lands on the mobile platform.”)
Chen does not explicitly teach:
and the positioning mark comprises a central pattern and a geometric pattern surrounding a periphery of the central pattern, and the geometric pattern and the central pattern constitute a complete pattern;
when the relative position of the moving platform and the drone in the vertical direction is greater than or equal to a preset threshold, detecting a complete pattern in the field-of-view 
and when the relative position of the moving platform and the drone in the vertical direction is less than the preset threshold, detecting a central pattern in the field-of-view image collected during tracking using a central pattern detection algorithm, and obtaining a relative position of the moving platform and the drone in a horizontal direction.
In the same field of endeavor, 9618 teaches:
and  the positioning mark comprises a central pattern and a geometric pattern surrounding a periphery of the central pattern, and the geometric pattern and the central pattern constitute a complete pattern; ([0013] “The positioning mark is a circular ring, and the center of the circular ring is provided with a cross.”)
when the relative position of the moving platform and the drone in the vertical direction is greater than or equal to a preset threshold, detecting a complete pattern in the field-of-view image collected during tracking using a complete pattern detection algorithm, and obtaining a relative position of the moving platform and the drone in a horizontal direction; ([0014] “The image processing module adopts the Hough circle detection method, analyzes and processes the images in the video stream of the image acquisition module, obtains the circle center parameter of the positioning mark in real time, and uses the PID algorithm to calculate the positioning mark after sending it into the embedded main control module.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV and mobile platform positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to use a positioning mark comprising an outer geometric patter and an inner pattern, and position a UAV relative to a platform on the outer pattern, as taught by 9618 to land autonomously on a moving Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
In the same field of endeavor, Olson teaches:
and when the relative position of the moving platform and the drone in the vertical direction is less than the preset threshold, detecting a central pattern in the field-of-view image collected during tracking using a central pattern detection algorithm, and obtaining a relative position of the moving platform and the drone in a horizontal direction. ([Section II] “While the details of the detector algorithm are not public, ARTag’s detection mechanism is able to detect tags whose border is partially occluded.”  The paper describes a method of using a positioning mark when the complete pattern is not in view due to the outer edges of the tag being blocked, relying on the inner sections)
	The above pieces of prior art are considered analogous as they both represent inventions in the mark-based positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to determine position using part of a positioning mark instead if the full mark as taught by Olson to make use of an AprilTag that is partially blocked, damaged, or otherwise not fully visible [Section I]. Motivation to combine Chen with Olson to a person having ordinary skill in the art comes from the prior art being analogous in the field of positioning marks and knowledge well known in the art, as well as from Chen [0188].
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 9618.
Regarding Claim 10, Chen in view of 9618 teaches the method of Claim 5, and Chen further teaches:

    PNG
    media_image1.png
    111
    312
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    49
    61
    media_image2.png
    Greyscale
wherein a speed of the moving platform relative to the drone            is obtained using the following calculating formula: where      
    PNG
    media_image3.png
    42
    48
    media_image3.png
    Greyscale
       is the speed of the 
    PNG
    media_image4.png
    40
    39
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    45
    54
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    42
    51
    media_image6.png
    Greyscale
moving platform relative to the drone,            is the second position,            is the first 
    PNG
    media_image7.png
    33
    45
    media_image7.png
    Greyscale
position,        is a time difference between the first moment and the second moment,          is the second moment, and    
    PNG
    media_image8.png
    31
    33
    media_image8.png
    Greyscale
    is the first moment. ([0142] “Specifically, if the drone collects an image p1 at time t1 and an image p2 at time t2, the drone will compare the image p1 with the image p2 to determine the mobile platform and the drone. Whether there is a change in the relative position between the two, if there is a change, the relative position change is determined according to the position of the mobile platform in the image and the height of the mobile platform from the mobile platform.”)
Regarding Claim 11, Chen in view of 9618 teaches the method of Claim 5, but Chen does not explicitly teach:

    PNG
    media_image9.png
    27
    29
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    43
    43
    media_image10.png
    Greyscale
the moving speed of the moving platform is obtained using the following calculating formula:                             
    PNG
    media_image11.png
    48
    190
    media_image11.png
    Greyscale
where     
    PNG
    media_image12.png
    39
    38
    media_image12.png
    Greyscale
     is the moving speed of the moving platform,          is a flight speed, and           is the speed of the moving platform relative to the drone.    
In the same field of endeavor, 9618 teaches:

    PNG
    media_image9.png
    27
    29
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    43
    43
    media_image10.png
    Greyscale
the moving speed of the moving platform is obtained using the following calculating formula:                             
    PNG
    media_image11.png
    48
    190
    media_image11.png
    Greyscale
where     
    PNG
    media_image12.png
    39
    38
    media_image12.png
    Greyscale
     is the moving speed of the moving platform,          is a flight speed, and           is the speed of the moving platform relative to the drone. ([0019] “Step 4: After the embedded main control module passes the speed collaboration algorithm based on image recognition, it estimates the moving speed, acceleration and position information of the target mobile platform at the next moment, and estimates the optimal speed, acceleration and direction angle information of the UAV.”)
 field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to determine the speed of a moving platform using a relative speed reading and its own known speed, as taught by 9618 to follow and land autonomously on a moving platform [0005]. Motivation to combine Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 9618.
Regarding Claim 12, Chen teaches:
an image collecting device for collecting field-of-view images; ([0135] “The drone includes an image comparison module, the image comparison module includes an image acquisition unit, and the image acquisition unit may be a camera.”)
a monitoring device for monitoring flight parameters of the drone; ([0111] “The image comparison module includes an image recognition unit, and the UAV recognizes the position of the mobile platform in each collected image through the image recognition unit.”)
determining operating parameters of a moving platform according to field-of-view images containing the moving platform collected at any two different moments and flight parameters of the drone; ([0111] “In step 300, the UAV collects the relative position information between itself and the mobile platform in real time, and flies to a position directly above the mobile platform from the first height interval of the mobile platform based on the collected relative position information.” [0112] “Before the drone is ready to start the landing process, it must first determine the relative distance information and relative direction information between itself and the mobile platform, so as to know in which direction and how much distance it needs to move if it wants to land on the mobile platform.” [0138] “As a specific implementation of the above technical solution, when the image recognition unit recognizes the position of the mobile platform in each collected image, it also recognizes the inclination and pitch of the mobile platform.”)
calculating a time-varying tracking position of the moving platform based on the operating parameters; ([0142] “The image comparison module includes a position comparison unit, and the UAV obtains the current relative position change through the position comparison unit. Specifically, if the drone collects an image p1 at time t1 and an image p2 at time t2, the drone will compare the image p1 with the image p2 to determine the mobile platform and the drone. Whether there is a change in the relative position between the two, if there is a change, the relative position change is determined according to the position of the mobile platform in the image and the height of the mobile platform from the mobile platform.”)
controlling the drone to track the moving platform according to the time-varying tracking position of the moving platform; ([0130] “After the UAV knows the relative position information between itself and the mobile platform, it can know the relative position information at a certain time according to the relative position information. In which direction and how much distance it needs to fly to the first height interval of the mobile platform directly above the mobile platform, the drone can start to move closer to the position of the mobile platform for subsequent landing.”)
and controlling the drone to perform a landing operation according to a relative position of the moving platform and the drone during tracking. ([0130] “In step 400, the drone judges in real time whether the landing conditions are met, and performs a landing action when the landing conditions are met, until it lands on the mobile platform.”)
Chen does not explicitly teach:
and a device for controlling a drone comprising a memory and a processor, wherein the memory is configured to store a program, the processor is coupled to the memory and is configured to execute the program stored in the memory to implement a method for controlling a drone 
In the same field of endeavor, 9618 teaches:
and a device for controlling a drone comprising a memory and a processor, wherein the memory is configured to store a program, the processor is coupled to the memory and is configured to execute the program stored in the memory to implement a method for controlling a drone ([0045] “The embedded main control module adopts the third-generation Raspberry Pi equipped with the Ubuntu16.04 system, and the image processing module adopts the third-generation Raspberry Pi equipped with the OPENCV environment, runs C++ programs, and has a fast computing speed”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV and mobile platform positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to use a typical computer mounted to a UAV to implement the described system, as taught by 9618 to land autonomously on a moving platform [0005]. Motivation to combine Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
Regarding Claim 13, Chen teaches:
wherein the any two different moments are a first moment and a second moment, and the first moment is earlier than the second moment; ([0142] “Specifically, if the drone collects an image p1 at time t1 and an image p2 at time t2, the drone will compare the image p1 with the image p2 to determine the mobile platform and the drone.”)
the processor executes the program stored in the memory to implement the following process: calculating a first position of the moving platform relative to the drone at a first moment according to a first field-of-view image containing the moving platform collected at the first moment and a flight height recorded in first flight parameters of the drone at the first moment; ([0130] “After the UAV knows the relative position information between itself and the mobile platform, it can know the relative position information at a certain time according to the relative position information. In which direction and how much distance it needs to fly to the first height interval of the mobile platform directly above the mobile platform, the drone can start to move closer to the position of the mobile platform for subsequent landing.”)
calculating a second position of the moving platform relative to the drone at a second moment according to a second field-of-view image containing the moving platform collected at the second moment and a flight height recorded in second flight parameters of the drone at the second moment; ([0141] “In step 430, the UAV compares the position of the moving platform in the currently collected image with the previously collected image to obtain the current relative position change.”)
determining a speed of the moving platform relative to the drone according to the first position, the second position, and a time difference between the first moment and the second moment; ([0142] “Specifically, if the drone collects an image p1 at time t1 and an image p2 at time t2, the drone will compare the image p1 with the image p2 to determine the mobile platform and the drone. Whether there is a change in the relative position between the two, if there is a change, the relative position change is determined according to the position of the mobile platform in the image and the height of the mobile platform from the mobile platform.”)
Chen does not explicitly teach:
determining the moving speed of the moving platform according to the speed of the moving platform relative to the drone and a flight speed recorded in the second flight parameters;
and determining an actual position of the moving platform at the second moment according to the second position and a positioned position recorded in the second flight parameters.
In the same field of endeavor, 9618 teaches:
determining the moving speed of the moving platform according to the speed of the moving platform relative to the drone and a flight speed recorded in the second flight parameters; ([0055] “Step 3: The flight control module obtains the information of the current UAV flight mode, the vehicle mounted coordination module obtains the current motion information of the mobile platform, and the airborne coordination module processes the flight speed and angle information of the UAV.” [0056] “Step 4: After the embedded main control module passes the speed collaboration algorithm based on image recognition, it estimates the moving speed, acceleration and position information of the target mobile platform at the next moment, and estimates the optimal speed, acceleration and direction angle information of the UAV.”)
and determining an actual position of the moving platform at the second moment according to the second position and a positioned position recorded in the second flight parameters. ([0032] “Step 4: According to the predicted coordinates of the circle center of the positioning mark and the actual flight position coordinates of the current UAV, the corresponding actual horizontal position deviation (Δxi, Δyi) can be calculated;”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV and mobile platform positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to determine moving platform speed in relation to its speed relative to the measuring drone, and 9618 to land autonomously on a moving platform [0005]. Motivation to combine Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 9618 and Olson.
Chen teaches the method of Claim 1, and further teaches:
wherein the moving platform is provided with a positioning mark used when the drone collects images; ([0140] “When the image acquisition unit collects the image of the mobile platform, it will collect the parking mark preset on the mobile platform into the image.”)
  and the processor executes the program stored in the memory to implement the following process: acquiring third flight parameters of the drone during tracking; obtaining a relative position of the moving platform and the drone in a vertical direction according to a flight height recorded in the third flight parameters; ([0146] “After the control module receives the landing retry signal sent by the landing judgment module, it controls the drone to suspend the landing action, and controls the drone to re-fly to the distance directly above the mobile platform according to the information collected by the information collection module. The position of the altitude interval, so that the landing judgment module can judge again whether the drone meets the landing conditions.”  [0147] “It should be noted that the information collection module will always collect the relative position information between the UAV and the mobile platform until the UAV lands on the mobile platform.”)
Chen does not explicitly teach:
and  the positioning mark comprises a central pattern and a geometric pattern surrounding a periphery of the central pattern, and the geometric pattern and the central pattern constitute a complete pattern;
when the relative position of the moving platform and the drone in the vertical direction is greater than or equal to a preset threshold, detecting a complete pattern in the field-of-view image collected during tracking using a complete pattern detection algorithm, and obtaining a relative position of the moving platform and the drone in a horizontal direction;
and when the relative position of the moving platform and the drone in the vertical direction is less than the preset threshold, detecting a central pattern in the field-of-view image collected during tracking using a central pattern detection algorithm, and obtaining a relative position of the moving platform and the drone in a horizontal direction.
In the same field of endeavor, 9618 teaches:
and  the positioning mark comprises a central pattern and a geometric pattern surrounding a periphery of the central pattern, and the geometric pattern and the central pattern constitute a complete pattern; ([0013] “The positioning mark is a circular ring, and the center of the circular ring is provided with a cross.”)
when the relative position of the moving platform and the drone in the vertical direction is greater than or equal to a preset threshold, detecting a complete pattern in the field-of-view image collected during tracking using a complete pattern detection algorithm, and obtaining a relative position of the moving platform and the drone in a horizontal direction; ([0014] “The image processing module adopts the Hough circle detection method, analyzes and processes the images in the video stream of the image acquisition module, obtains the circle center parameter of the positioning mark in real time, and uses the PID algorithm to calculate the positioning mark after sending it into the embedded main control module.”)
 field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to use a positioning mark comprising an outer geometric patter and an inner pattern, and position a UAV relative to a platform on the outer pattern, as taught by 9618 to land autonomously on a moving platform [0005]. Motivation to combine Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].
In the same field of endeavor, Olson teaches:
and when the relative position of the moving platform and the drone in the vertical direction is less than the preset threshold, detecting a central pattern in the field-of-view image collected during tracking using a central pattern detection algorithm, and obtaining a relative position of the moving platform and the drone in a horizontal direction. ([Section II] “While the details of the detector algorithm are not public, ARTag’s detection mechanism is able to detect tags whose border is partially occluded.”  The paper describes a method of using a positioning mark when the complete pattern is not in view due to the outer edges of the tag being blocked, relying on the inner sections)
	The above pieces of prior art are considered analogous as they both represent inventions in the mark-based positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to determine position using part of a positioning mark instead if the full mark as taught by Olson to make use of an AprilTag that is partially blocked, damaged, or otherwise not fully visible [Section I]. Motivation to combine Chen with Olson to a person having ordinary skill in the art comes from the prior art being Chen [0188].
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 9618.
Regarding Claim 15, modified Chen teaches the system of Claim 12, and Chen further teaches:
when a relative position of the moving platform and the drone in a vertical direction does not satisfy a predefined landing condition, and a relative position of the moving platform and the drone in a horizontal direction satisfies a predefined landing condition, controlling the drone to reduce its flight height; ([0113] “It should be noted that the first height range is a numerical range that limits the height of the drone when the drone lands. If the drone is too much higher than the mobile platform, it will prolong the time-consuming of the landing process, increase instability factors and waste. time, and if the drone is too little higher than the mobile platform, it is prone to safety accidents such as collisions. Therefore, a first height interval is set to balance landing safety and landing time.”)
when neither a relative position of the moving platform and the drone in a vertical direction nor a relative position of the moving platform and the drone in a horizontal direction satisfies a predefined landing condition, controlling the drone to maintain its flight height unchanged and continuing to track the moving platform; ([0132] “Determine whether the landing conditions are met between itself and the mobile platform, and when the landing conditions are met, perform a vertical descent until landing on the mobile platform; if the mobile platform is in a driving state, the drone will maintain its own moving speed and When the moving direction is the same as the moving speed and moving direction of the mobile platform, at the same time, the landing judgment module judges whether the landing conditions are met between itself and the mobile platform in real time”)
when both a relative position of the moving platform and the drone in a vertical direction and a relative position of the moving platform and the drone in a horizontal direction satisfy a predefined landing condition, controlling the drone to turn off a motor and complete the landing operation; ([0144] “Since the UAV is in the process of descending, the relative position change between the mobile platform and UAV is inevitable, but as long as the relative position change does not exceed the set range, it is within the acceptable error range, and the UAV can continue to descend It is not affected. At this time, even if the relative position changes, the drone can still land in the predetermined landing area.”)
and when a relative position of the moving platform and the drone in a vertical direction satisfies a predefined landing condition, and a relative position of the moving platform and the drone in a horizontal direction does not satisfy a predefined landing condition, controlling the drone to raise its flight height to a preset height and restarting an autonomous landing process. ([0144] “However, when the relative position change exceeds the set range, for example, the mobile platform brakes suddenly, when the UAV's image comparison module finds that the mobile platform is behind the UAV, the UAV has already flown to the front of the mobile platform. The drone could no longer land, so the landing process was aborted.  [0145] As a specific implementation of the above technical solution, when the drone does not meet the landing conditions during the execution of the landing action, the drone suspends the landing action, and re-flies to the first height above the mobile platform from the mobile platform”)
Regarding Claim 16, Modified Chen teaches the system of Claim 12, and Chen further teaches:
a drone system comprising a moving platform and the drone according to claim 12. ([0009] “As a first aspect of the present invention, the present invention provides a UAV take-off and landing method based on a mobile platform, the mobile platform is equipped with a control device for controlling the take-off and landing of the UAV, and the UAV take-off and landing method includes a take-off process and landing process;”)
Regarding Claim 17, Modified Chen teaches the system of Claim 12, but does not explicitly teach:
wherein the moving platform is provided with a positioning mark used when the drone collects images, the positioning mark comprises a central pattern and a geometric pattern surrounding a periphery of the central pattern, and the geometric pattern and the central pattern constitute a complete pattern.
In the same field of invention, 9618 teaches:
wherein the moving platform is provided with a positioning mark used when the drone collects images, the positioning mark comprises a central pattern and a geometric pattern surrounding a periphery of the central pattern, and the geometric pattern and the central pattern constitute a complete pattern. ([0013] “The positioning mark is a circular ring, and the center of the circular ring is provided with a cross.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV and mobile platform positioning field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen to use a positioning mark comprising an outer geometric patter and an inner pattern, and position a UAV relative to a platform on the outer pattern, as taught by 9618 to land autonomously on a moving platform [0005]. Motivation to combine Chen with 9618 to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Chen [0188].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663